Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 8/1/2022 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “Independent claim 1 as amended recites there are two pieces of information sent by the
base station simultaneously, which are a high-level signaling and indication information….Applicant amends independent claims 19, 35, and 53 in a substantially similar manner to independent claim 1. For at least the reasons set forth above with regards to independent claim 1, independent claims 19, 35, and 53 are also allowable over Islam.” because the independent claim 53 does not recite “two pieces of information sent by the base station simultaneously.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 19, 24, 35, 40, 69, 70, 71, 73, 74 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 19 and 35 recite receiving/sending indication information and a high-level signaling simultaneously which was not described in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 58 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. 2017/0346539, of record.
Claim 53:
Islam et al. discloses a network device comprising a processor and a transceiver;
wherein the processor is used for generating indication information (710; Islam et al.; Fig. 7; [0126]) for indicating a beam corresponding to at least one uplink transmission channel of a terminal device (PUCCH and/or PUSCH; Islam et al.; [0125]), wherein a beam corresponding to each uplink transmission channel is used for transmitting the each uplink transmission channel (Islam et al.; [0125]; [0126]);
wherein information of the beam corresponding to the each uplink transmission channel comprises a beam index of the beam corresponding to the each uplink
transmission channel (beam index; Islam et al.; [0125]; [0126]), and the beam index of the beam corresponding to the each uplink transmission channel is used to indicate which beam in a pre-configured beam group is the beam corresponding to the each uplink transmission channel (the command 710 may indicate a corresponding channel (or channel group) for each beam index of the plurality of beam indexes; Islam et al.; [0125]; [0126]);
wherein the transceiver is used for sending the indication information and a high-level signaling (RRC; Islam et al.; [0122]) to the terminal device;
wherein the beam group is a beam group configured by the network device to the terminal device through the high-level signaling (RRC; Islam et al.; [0122]);
wherein the indication information is specific indication information for a terminal device (Islam et al.; Fig. 7; [0126]; [0131]) or specific indication information for a group of terminal devices, and
wherein the at least one uplink transmission channel (PUCCH and/or PUSCH; Islam et al.; [0125]) is a part of uplink transmission channels (PUCCH, PUSCH, SRS, or PRACH; Islam et al.; Fig. 2D; [0125]; [0065]) of the terminal device and beams corresponding to remaining uplink transmission channels (beams of SRS and/or PRACH; Islam et al.; Fig. 2D; [0125]; [0065]; [0014]) of the terminal device.
Islam et al. fails to teach beams corresponding to remaining uplink transmission channels of the terminal device except the part of the uplink transmission channels remain unchanged.
However, since the UE 704 is configured to switch to the beam index indicated by the command 710 (Islam et al.; [0125]), configuring the UE 704 not to switch to the beam index for the uplink channels such as SRS or PRACH would most naturally occur when the uplink channel such as SRS or PRACH is not indicated by the command 710. See Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009) (An analysis of obviousness, may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference or expert opinion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to avoid performing an action if the action is not requested in the system of Islam et al. specifically, configuring the UE 704 not to switch to the beam index for the uplink channels e.g. such as SRS and/or PRACH   when the uplink channel such as SRS and/or PRACH is not indicated by the command 710 in order to maintain consistent configuration in the network.
Claim 58:
Islam et al. discloses the information of the beam corresponding to the each uplink transmission channel comprises a beam identity (beam index) of the beam corresponding to the each uplink transmission channel (Islam et al.; [0125]; [0126]).
Claim 72:
Islam et al. discloses the indication information carries information of the beam corresponding to the PUSCH, and information of the beam corresponding to the PUCCH (Islam et al.; [0125]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416